ROVER, Chief Judge.
Appellant was a tenant at will of certain real estate in the District of Columbia owned by the appellees. After expiration of a proper written notice to quit the premises, the appellees on December 14, 1954, filed a complaint for possession of the property in the Landlord and Tenant Branch of the trial court. On January 13, 1955, the return day of the summons, a judgment by default for possession of the premises was entered against the appellant, and on January 17, 1955, a writ of restitution was issued. On January 26, 1955, appellant was evicted from the premises by the United States Marshal. More than a year later she filed a motion to set aside or vacate the default judgment; her motion was denied and she has appealed.
In the motion she relied upon the provisions of Rule 60(b), (4), (5) and (6) of the trial court. Her principal contention was that she was never served with a copy of the Complaint and Summons for possession of the property and that accordingly the judgment for possession was void.
Rule 60 required that appellant’s motion be made “within a reasonable time”; more than thirteen months elapsed between the date of the judgment for possession and the filing of the motion and no valid reason is assigned by her to excuse this long delay. The record demonstrates that she was properly served with process by the United States Marshal posting the same on the premises in compliance with Code, § 11-736.1
A careful study of the entire record convinces us that the trial court was amply justified in denying the motion.
Affirmed.

. Gordon v. Tino, D.C.Mun.App., 50 A.2d 593.